     Case 9:17-cv-00050-DLC-JCL Document 125 Filed 12/14/18 Page 1 of 6



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )    UNOPPOSED MOTION TO
       vs.                            )   CONTINUE FINAL PRETRIAL
                                      )    CONFERENCE AND TRIAL
ANDREW ANGLIN,                        )
                                      )
             Defendant.               )
                                      )
      Case 9:17-cv-00050-DLC-JCL Document 125 Filed 12/14/18 Page 2 of 6



        UNOPPOSED MOTION TO CONTINUE FINAL PRETRIAL
                   CONFERENCE AND TRIAL
       Defendant Andrew Anglin, by and through his undersigned counsel,

respectfully requests that this Honorable Court continue the January 10, 2019, Final

Pretrial Conference, as well as the trial currently scheduled for January 22, 2019.

The relief requested is unopposed. Pursuant to L.R. 16.3(b)(1), and for good cause

shown, Defendant Anglin states as follows:

                           FACTS AND ARGUMENT

1.0    Relevant Procedural History

       On December 15, 2017, this Court, in consultation with the parties entered a
scheduling order setting the deadlines in this case, including a deadline for amending

pleadings, discovery deadline, motions deadline, and a full pretrial schedule. See

Doc. No. 41. At the same time, however, the Court stayed discovery pending a

decision on the motion to dismiss. See id.

       Subsequently, due to the stay and Plaintiff’s claim of its impact on the

deadline to amend pleadings, on March 21, 2018, the Court vacated that deadline.
See Doc. No. 74. However, the Court did more than just vacate that one deadline, it

ordered that the “motions deadline and other pretrial deadlines” would be reset, if

necessary, following a ruling on the motion to dismiss. Id. On May 24, 2018, the

Court terminated the stay on discovery, but did not reset any deadlines, including

pretrial deadlines. See Doc. No. 95.

       Despite the indication that deadlines would be reset, on July 27, 2018, the

Court changed the judicial designation, but noted that the January 10, 2019, Final


                                        -1-
                            Unopposed Motion to Continue
                                9:17-cv-50-DLC-JCL
      Case 9:17-cv-00050-DLC-JCL Document 125 Filed 12/14/18 Page 3 of 6




Pretrial Conference and the January 22, 2019, trial dates and times would “remain

the same”.

       On November 14, 2018, this Court issued its Order on Defendant’s Motion to

Dismiss, but no deadlines were reset by the Court. See Doc. No. 116. Such a reset

is necessary, and the conference and trial dates should be continued.

2.0    A Continuance is Warranted

       Pursuant to Local Rule 16.3(b)(1), there are extraordinary circumstances and
good cause exists to warrant a trial continuance (and, necessarily, the final pretrial

conference). Defendant will be materially prejudiced if the trial date is not altered.

Discovery is ongoing; Plaintiff has two discovery motions pending before the Court
and Defendant anticipates similar motion practice against Plaintiff.         And, as

discovery remains unclosed, neither party has deposed the other nor have there been

expert disclosures. Trial should be continued until after discovery is complete.

       Further, although the Court denied the motion to dismiss, the case may be

adjudicated on summary judgment. Thus, the parties should not be required to

unnecessarily bear the burden and expense of preparing for trial.
       Because the parties could not anticipate on December 15, 2017, that the

motion to dismiss would not be adjudicated until the following November, such

constitutes extraordinary circumstances and good cause warranting the continuance.
       Pursuant to Local Rule 7.1(c), Defendant states that Plaintiff has been

contacted and does not object to a continuance. The parties have conferred and

propose the attached amended scheduling order revising all dates previously set forth


                                         -2-
                             Unopposed Motion to Continue
                                 9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 125 Filed 12/14/18 Page 4 of 6




on pp. 2-3 of the initial scheduling order (Doc. No. 41), through the full briefing of

the motions deadline. The parties agreed on a pretrial schedule as follows:

      Deadline for Amending Pleadings:               April 30, 2019

      Close of Fact Discovery:                       April 30, 2019

      Disclosure of Plaintiff’s
      Damages Experts and Simultaneous
      Disclosure of Liability Experts:               May 30, 2019

      Disclosure of Defendant’s
      Damages Experts:                               June 28, 2019

      Discovery Deadline:                            July 26, 2019


      Motions Deadline (fully briefed):              September 26, 2019


The parties believe that the remaining dates and deadlines, beginning with the

motions in limine deadline should be dependent upon the Court’s availability for

trial and final pretrial conference.



      WHEREFORE Defendant respectfully requests this Honorable Court reset the

deadlines and continue the pending pretrial conference and trial dates.




                                          -3-
                              Unopposed Motion to Continue
                                  9:17-cv-50-DLC-JCL
Case 9:17-cv-00050-DLC-JCL Document 125 Filed 12/14/18 Page 5 of 6



 Dated: December 14, 2018.    Respectfully submitted,
                              /s/ Marc J. Randazza
                              Marc J. Randazza, pro hac vice
                              RANDAZZA LEGAL GROUP, PLLC
                              2764 Lake Sahara Drive, Suite 109
                              Las Vegas, Nevada 89117
                              /s/ Jay M. Wolman
                              Jay M. Wolman, pro hac vice
                              RANDAZZA LEGAL GROUP, PLLC
                              100 Pearl Street, 14th Floor
                              Hartford, Connecticut 06103
                              /s/ Mathew M. Stevenson
                              Mathew M. Stevenson
                              STEVENSON LAW OFFICE
                              1120 Kensington, Suite B
                              Missoula, MT 59801
                              Attorneys for Defendant,
                              Andrew Anglin




                                -4-
                    Unopposed Motion to Continue
                        9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 125 Filed 12/14/18 Page 6 of 6




                                                    Case No. 9:17-cv-50-DLC-JCL

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on December 14, 2018, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I further certify

that a true and correct copy of the foregoing document being served via transmission

of Notices of Electronic Filing generated by CM/ECF.

                                      /s/ Jay M. Wolman
                                      Jay M. Wolman




                                        -5-
                            Unopposed Motion to Continue
                                9:17-cv-50-DLC-JCL
